In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00217-CV

IN THE MATTER OF F.R.                        §    On Appeal from County Court at
                                                  Law No. 1

                                             §    of Denton County (JV-2018-00423)

                                             §    February 27, 2020

                                             §    Per Curiam


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court is

affirmed.


                                        SECOND DISTRICT COURT OF APPEALS

                                        PER CURIAM